PER CURIAM.
This is an appeal of a final judgment dismissing all five counts of Mayfield’s counterclaim on grounds that each is barred by the applicable four-year statute of limitations. The first four counts show on their face that each alleged cause of action accrued more than four years before it was filed, and finding no error in the trial court’s rejection of the asserted ground for tolling the statute of limitations, we affirm the dismissal of those counts. Appellee concedes, however, and we agree, that the dismissal of the fifth count, alleging breach of trust, was error. The four-year statute of limitations did not begin to run from the alleged date of delivery of the trust corpus to Appellee, as ruled by the court, because a cause of action for breach of trust does not accrue until such time as the trust is breached by the trustee. Accordingly, dismissal of the fifth count is reversed and the cause is remanded for further proceedings thereon.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
ERVIN, WIGGINTON and ZEHMER, JJ., concur.